DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 3, 6, and 10 were amended and claims 11 and 12 were newly added in the response filed on 4/13/2021.  Claims 1-12 are currently pending and under examination.
Response to Amendment
The Applicant's amendments, dated 4/13/2021, are sufficient to overcome the 35 USC 112(a) written description rejection of claim 3 (see p. 3-5 of the OA dated 12/15/2020).  The metal catalyst was limited to the Lewis acid catalyst of claim 1, therefore the rejection is withdrawn.    
The Applicant's amendments and arguments, dated 4/13/2021(see p. 8-9), with respect to the 35 USC 102(a)(1) rejection(s) of:
i) claims 1, 5, and 7-9 as being anticipated by/unpatentable over Han (“Catalytic Ester-Amide Exchange Using Group (IV) Metal Alkoxide Activator Complexes” J. Am. Chem. Soc, 2005. 127, p. 10039-10044, including Supporting Information (SI), p. S1-S31) (see p. 6-7 of the OA dated 12/15/2020) and 
ii) claims 1 and 4-9 as being anticipated by Roos (“Palladium Catalyzed Transprotection of Allyloxycarbonyl-Protected Amines: Efficient One-Pot Formation of Amides and Dipeptides” J. Org. Chem. 1995, 60, p. 1733-1740) (see p. 7-10 of the OA dated 12/15/2020) have been fully considered and are found to be persuasive.
The Applicant amended independent claim 1 to be limited to the following list of catalysts: 

    PNG
    media_image1.png
    246
    1001
    media_image1.png
    Greyscale
As discussed by the Applicant in the response, neither Han nor Roos teach or suggest the use of the claimed catalysts, therefore the rejections are withdrawn.  Additionally, the same amendments/arguments against Roos were also sufficient to overcome the 35 USC 103 rejection of claims 1-9 as being unpatentable over Roos in view of Isidro-Llobet (“Amino Acid-Protecting Groups” Chem. Rev. 2009, 109, p. 2455-2504), Davie (“Asymmetric Catalysis Mediated by Synthetic Peptides” Chem. Rev. 2007, 107, p. 5759-5812) and Figueiredo (“Nonclassical Routes for Amide Bond Formation” Chem. Rev. 2016, 116, p. 12029-12122) (see p. 10-17 of the OA dated 12/15/2020 and p. 9-11 of the response filed on 4/13/2021) as none of the secondary references cure the deficiencies of Roos.
The Applicant's amendments and arguments, dated 4/13/2021(see p. 11-12), with respect to the 35 USC 103 rejection(s) of claim 10 as being unpatentable over WO2009/060843 (WO ‘843) (see p. 17-19 of the OA dated 12/15/2020) have been fully considered and are found to be persuasive.  The Applicant amended independent claim 10 to be limited to the same list of catalysts recited in claim 1 and WO ‘843 only 
New Claim Rejections - 35 USC § 102-Necessitated by Amendment
In the response filed on 4/13/2021, the Applicant narrowed the list of Lewis acid catalysts that could be used to facilitate the reaction recited in claim 10.  As discussed above, the amendment was sufficient to overcome the previous rejection, however the amendments further necessitated the following new rejection in view of Fang (see below).  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang (“Tantalum pentachloride as a coupling agent for stereohindered amide bond formation” Inorganica Chimica Acta, 357, 2004, p. 2415-2426, of record in the IDS filed on 4/13/2021).
Fang teaches the use of tantalum pentachloride (TaCl5) as a coupling agent for stereohindered amide bond formation (see whole document).  With particular regard to claims 10 and 12, Fang teaches the following reactions in Table 4 on p. 2418 and discussion thereof: 

    PNG
    media_image2.png
    345
    786
    media_image2.png
    Greyscale
 .
The final four examples anticipate the instantly claimed reactions of claims 10 and 12, wherein the carboxylic acid is a compound of instant formula (11) wherein PG is Z (benzyloxycarbonyl, also known as Cbz) or Ac (acetyl); one of R2 and R3 is methyl and the other is hydrogen and p is 0 such that A is nothing (Ala = alanine) and wherein the amine in the Table corresponds to the instantly claimed amino compound and TaCl5 corresponds to the instantly claimed Lewis acid catalyst comprising tantalum and having a formula TaX5, wherein X is chlorine.  Also see Fig. 3 on p. 2419 and discussion thereof which shows that the reaction proceeds through a metal carboxylate.
Allowable Subject Matter
Claims 1-9 and 11 are allowed for the reasons set forth above; p. 2-4 and 13 of the OA dated 9/4/2020; and p. 2-3 of the OA dated 12/15/2020, which all discuss how the instantly claimed process is free from the closest prior art.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622